Citation Nr: 0108117	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-05 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
low back strain involving degenerative disc disease, lumbar 
stenosis and degenerative osteoarthritis of the lumbar and 
sacral spine, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
disc disease of the thoracic spine, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to November 
1971.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


REMAND

The veteran claims that his service-connected low back strain 
and degenerative disc disease of the thoracic spine are more 
severely disabling than reflected in the currently assigned 
40 percent and 10 percent ratings, respectively.  

A review of the record discloses that additional development 
is needed before the Board can adjudicate these claims.  A 
recent amendment to 38 U.S.C.A. § 5107 (West 1991) provides 
that the Secretary shall assist a claimant in developing all 
facts pertinent to a claim for benefits, and shall provide a 
medical examination when such examination may substantiate 
entitlement to the benefits sought.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The provisions of the act apply to all claims filed 
on or after its date of enactment, November 27, 2000.  
VAOPGCPREC 11-2000 (November 27, 2000).  The Secretary may 
decide a claim without providing assistance when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement.  Id.  The new amendment 
thus eliminates the requirement that a claim be well grounded 
before VA's duty to assist is triggered.  Id.  

In January 2001, the veteran testified at a video conference 
hearing that he was being treated by a private physician on 
an ongoing basis for back pain.  He indicated that he saw 
this physician approximately every six weeks, with additional 
visits when he experienced acute onset of back pain.  To 
date, however, records in connection with that treatment have 
not been obtained and associated with the claims file.  The 
duty to assist a claimant with the factual development of 
their claim includes securing medical records to which 
reference has been made.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1993).  As such, the RO should obtain all outstanding 
medical records which are pertinent to the veteran's claims.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file all outstanding records of 
pertinent medical treatment pertaining to 
the veteran's service-connected low back 
strain and degenerative disc disease of 
the thoracic spine.  If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.  
The RO should ensure that the 
notification and documentation 
requirements mandated by the Veterans 
Claims Assistance Act of 2000 are met.

2.  After undertaking any additional 
development deemed appropriate, and 
giving the veteran full opportunity to 
supplement the record, the RO should then 
readjudicate the veteran's claim of 
entitlement to an increased evaluation 
for residuals of a low back strain 
involving degenerative disc disease, 
lumbar stenosis and degenerative 
osteoarthritis of the lumbar and sacral 
spine; as well as his claim of 
entitlement to an increased evaluation 
for degenerative disc disease of the 
thoracic spine.  If either benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has 
the right to submit additional evidence and argument on each 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




